DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to amendment filed on 01/06/2022, in which claims 1, 15 and 20 were amended, claims 23-25, and claims 17-19 were cancelled.
Claims 1-12, 15-16 and 20-25 are now pending in the application.

Response to Arguments
Applicant’s arguments, see pages 9 - 17, filed on 01/06/2022, with respect to claims 1-12, and 15-22, have been fully considered and are persuasive.  The rejection is withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview followed with an email from Christopher Davis (Reg. No. 71,616) on 3/18/2022.

Please amend claim 1, 15, 20 and 25 as follow:




1. (Currently amended) A method comprising:

in response to the receiving the set of objects, creating the clusters of objects by:
 selecting, by the computing device, an object in the set of objects; 
constructing, by the computing device, a plurality of structures around the object, wherein a size of each structure is a multiple of a similarity measure between objects;
 selecting, by the computing device, a cluster of objects by analyzing objects within a first structure and a second structure in the plurality of structures around the object, wherein objects outside of the first structure and the second structure are not analyzed;
 removing, by the computing device, the cluster of objects from the set of objects; and
 performing, by the computing device, the selecting for another cluster of objects for another object in the set of objects and performing the removing for the another cluster of objects for the another object until all objects in the set of objects have been added to a cluster.

15. (Currently amended) A non-transitory computer-readable storage medium containing instructions, that when executed, control a computer system to be configured for: 
receiving a set of objects, the set of objects being stored in a database, an amount of objects in the set of objects making the set of objects difficult to analyze by the computing device without a consolidated view of the set of objects, wherein the consolidated view of the set of objects comprises clusters of objects;
 in response to the receiving the set of objects, creating the clusters of objects by:
selecting an object in the set of objects;

 selecting a cluster of objects by analyzing objects within a first structure and a second structure in the plurality of structures around the object, wherein objects outside of the first structure and the second structure are not analyzed;
 removing the cluster of objects from the set of objects; and
 performing the selecting for another cluster of objects for another object in the set of objects and performing the removing for the another cluster of objects for the another object until all objects in the set of objects have been added to a cluster.

20. (Currently amended) An apparatus comprising:
 one or more computer processors; and
 a non-transitory computer-readable storage medium comprising instructions, that when executed, control the one or more computer processors to be configured for:
 receiving a set of objects, the set of objects being stored in a database, an amount of objects in the set of objects making the set of objects difficult to analyze by the computing device without a consolidated view of the set of objects, wherein the consolidated view of the set of objects comprises clusters of objects;
in response to the receiving the set of objects, creating the clusters of objects by:
 selecting an object in the set of objects;
 constructing a plurality of structures around the object, wherein a size of each structure is a multiple of a similarity measure between objects;

 removing the cluster of objects from the set of objects; and
 performing the selecting for another cluster of objects for another object in the set of objects and performing the removing for the another cluster of objects for the another object until all objects have been added to a cluster.

25. (New) The apparatus of claim 20, wherein the non-transitory computer- readable storage medium comprises further instructions that when executed control the one or more computer processors to be configured for: querying the database based on the clusters.


Reason for Allowance
	The following is an examiner’s statement of reasons for allowance: 
The present application has been thoroughly reviewed. Upon searching a variety of databases, the Examiner respectively submits that claims 1-12, 15-16, and 20-25 (renumbered 1-20) are allowed in light of the applicant’s arguments.
The present application is directed to a method, computer readable storage medium and an apparatus for synchronizing clustering data objects using comparison structures. Multiple prior arts, e.g. US 7676518 B2, US 2007/0136275 A1, US 2017/0011091 A1, US 2020/0293555 Al, and US 2005/0192956 A1, perform data clustering using comparison of data objects using similarity measure (distance between objects) but none of the existing prior arts clusters data objects using the novel technique disclosed in the current application. for example, none of the prior arts uses structures .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAHCEN ENNAJI whose telephone number is (313)446-6572.  The examiner can normally be reached on Monday-Friday 9am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 5712724241.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 






/LAHCEN ENNAJI/Examiner, Art Unit 2156   

/William B Partridge/Primary Examiner, Art Unit 2183